Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 11 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (Pub. No.: US 2021/0151594 A1). 

Regarding Claim 1, Wong et al. discloses					                     an integrated circuit (IC) structure, comprising:							a transistor that includes: 											a III-N semiconductor material (Par. 0024-0028; Fig. 1 – III-N semiconductor 	material GaN – a probable material for layer 120 (channel layer) ), 					a first material, where a lattice constant of the first material is smaller than a 	lattice constant of the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material AlGaN – a probable material for layer 130 (barrier layer)), and 					a second material (Par. 0031-0035; Fig. 1 – second material  may include a 	material including at least one compound selected from the group consisting of silicon 	nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, boron oxynitride, 	aluminum oxide, aluminum nitride, aluminum oxynitride, titanium 	oxide and titanium 	oxynitride -second material forms layer 170 (strained layer)),					wherein: 											a portion of the first material is between the III-N semiconductor material and the second material (Fig. 1), and					 						a lattice constant of the second material is larger than the lattice constant of the first material by at least 5% (Par. 0034-0037; this prior art teaches that the lattice constant of the second material could be as large as about 3.4 Ǻ; since the first material could potentially be AlGaN, the lattice constant of the second material in that particular case would be larger than the lattice constant of the first material by at least 5%).

Regarding Claim 2, Wong et al., as applied to claim 1, discloses                                 the IC structure, wherein: 										the transistor includes a gate stack adjacent to a portion of the first material (Par. 0030, Fig. 1-gate stack comprising gate 140), 								the transistor includes first and second source/drain (S/D) regions in the III-N semiconductor material (Par. 0045, Fig. 1- first source/drain (S/D) region 150, second source/drain (S/D) region 160), and									the portion of the first material that is between the III-N semiconductor material and the second material is between the gate stack and the first S/D region (Fig. 1).
Regarding Claim 4, Wong et al., as applied to claim 1, discloses                                 the IC structure, wherein the second material includes one or more metal nitrides (Par. 0031-0035; Fig. 1).

Regarding Claim 11, Wong et al., as applied to claim 1, discloses                              the IC structure, wherein a thickness of the second material is between 1 and 20 nanometers (Par. 0033).

Regarding Claim 19, Wong et al. discloses						            a method of manufacturing an integrated circuit (IC) structure, the method comprising: 			providing a III-N semiconductor material over a support structure (Par. 0024-0028; Fig. 1 – III-N semiconductor material layer 120 (channel layer) may include GaN); 			providing a first material over the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material layer 130 (barrier layer) may include AlGaN); 				providing a second material over at least a portion of the first material, wherein a lattice constant of the second material is larger than the lattice constant of the first material (Par. 0031-0037; Fig. 1 – second material layer 170 (strained 	layer)  may include a material including at least one compound selected from the group consisting of silicon nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, boron oxynitride, aluminum oxide, aluminum nitride, aluminum oxynitride, titanium oxide and titanium oxynitride; this prior art teaches that the lattice constant of the second material could be as large as about 3.4 Ǻ; since the first material could potentially be AlGaN, the lattice constant of the second material in that particular case would be larger than the lattice constant of the first material), and 						forming a transistor so that a portion of the III-N semiconductor material forms a channel region of the transistor, and so that at least a portion of the second material is over the first material that is between a gate stack of the transistor and one of a source region and a drain region of the transistor (Par. 0024-0035 & 0045, Fig. 1 – channel region 120; gate stack 140).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3 & 20 are rejected under 35 U.S.C. 103 as obvious over Wong et al. (Pub. No.: US 2021/0151594 A1), as applied to claim 1 and claim 19.
Regarding Claim 3, Wong et al., as applied to claim 1, discloses                                the IC structure, wherein the second material includes boron and nitrogen (Par. 0032).			Wong et al. does not explicitly disclose                        			                    the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure.													The Examiner takes OFFICIAL NOTICE that the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure is well known in the art. 		It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the IC structure, wherein the second material includes boron and nitrogen in a hexagonal crystal structure in order to manufacture an IC with the desired functionalities.
Regarding Claim 20, Wong et al., as applied to claim 19, discloses                             the method, further comprising: forming a further transistor so that a further portion of the III-N semiconductor material forms a channel region of the further transistor (Fig. 1 – this Fig. shows forming a transistor; clearly there could be many more transistors formed using the teaching of this prior art, one of them could be considered as the further transistor).				Wong et al., as applied to claim 19, does not explicitly disclose                                                                 the method, further comprising: wherein one of the transistor and the further transistor is a depletion mode transistor and another one of the III-N transistor and the further III-N transistor is an enhancement mode transistor.									The Examiner takes OFFICIAL NOTICE that the method, further comprising: wherein one of the transistor and the further transistor is a depletion mode transistor and another one of the transistor and the further transistor is an enhancement mode transistor is well known in the art. 													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the method, further comprising: wherein one of the transistor and the further transistor of Wong et al. is a depletion mode transistor and another one of the transistor and the further transistor is an enhancement mode transistor in order to manufacture an IC with the desired functionalities.

Claims 12-14 & 18 are rejected under 35 U.S.C. 103 as obvious over Wong et al. (Pub. No.: US 2021/0151594 A1).

Regarding Claim 12, Wong et al. discloses					                     an integrated circuit (IC) structure, comprising:							a transistor that includes: 											a III-N semiconductor material (Par. 0024-0028; Fig. 1 – III-N semiconductor 	material GaN – a probable material for layer 120 (channel layer) ),					a first material, where a lattice constant of the first material is smaller than a 	lattice constant of the III-N semiconductor material (Par. 0024-0028; Fig. 1 – first 	material AlGaN – a probable material for layer 130 (barrier layer)), and 					a second material (Par. 0031-0035; Fig. 1 – second material  may include a 	material including at least one compound selected from the group consisting of silicon 	nitride, silicon oxide, silicon oxynitride, boron oxide, boron nitride, boron oxynitride, 	aluminum oxide, aluminum nitride, aluminum oxynitride, titanium 	oxide and titanium 	oxynitride -second material forms layer 170 (strained layer)),					wherein: 											a portion of the first material is between the III-N semiconductor material and the second material (Fig. 1), and					 							a compressive stress in the portion of the first material that is between the III-N semiconductor material and the second material (Par. 0031-0035; Fig. 1 – this prior art teaches that the lattice constant of the second material could be as large as about 3.4 Ǻ; since the first material could potentially be AlGaN, a compressive stress would result in the portion of the first material that is between the III-N semiconductor material and the second material).   
Wong et al. does not explicitly disclose						            a compressive stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal.
Wong et al. teaches use of a second material layer (strained layer) 170 directly disposed on the first material layer 130 to modify the stress imposed on the III-N semiconductor material (channel layer) and/or the first material layer 130 (barrier layer) (Par. 0031, Fig, 1). This reference explains that the polarization between the channel layer 120 and the barrier layer 130 may be enhanced by imposing a tensile stress on the channel layer 120, thereby enhancing the concentration of electron in 2DEG region. It is also well-known that like tensile stress, compressive stress also impacts the performance of the device significantly. For example, threshold voltage can be tuned by inserting proper amount of stress. Furthermore, the strained layer 170 disposed on the barrier layer 130 may assist in decreasing on-resistance of the related semiconductor device (Par. 0031, Fig, 1). In other word, one can tune the stress to achieve the desired device with tailored functionalities 
Wong et al.  discloses the claimed invention except for an integrated circuit (IC) structure, comprising:	a compressive stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the integrated circuit (IC) structure, comprising: a compressive stress in the portion of the first material that is between the III-N semiconductor material and the second material has an absolute value equal to or greater than 2 GigaPascal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claim 13, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein: 										the transistor includes a gate stack adjacent to a portion of the first material (Par. 0030, Fig. 1-gate stack comprising gate 140), 								the transistor includes first and second source/drain (S/D) regions in the III-N semiconductor material (Par. 0045, Fig. 1- first source/drain (S/D) region 150, second source/drain (S/D) region 160), and  									the portion of the first material that is between the III-N semiconductor material and the second material is between the gate stack and the first S/D region (Fig. 1).

Regarding Claim 14, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein the second material includes one or more of: 				a material including silicon and nitrogen (Par. 0032), and 						a material including silicon, oxygen, and nitrogen (Par. 0032).
	Wong et al. does not explicitly disclose                             
the IC structure, wherein the second material includes one or more of: 				a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and										a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40.						As has been explained in the rejection of claim 12 above, the layer 170 containing the second material is used to tune the stress in the first material containing layer (barrier layer) 130 and/or the III-N semiconductor material containing layer (channel layer) 120. One of the ways the strained layer properties can be tweaked is by controlling the stoichiometry of the strained layer 170, that is the layer containing the second material.  						Wong et al.  discloses the claimed invention except for the IC structure, wherein the second material includes one or more of: a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the IC structure, wherein the second material includes one or more of: a material including silicon and nitrogen with a stoichiometric relation of nitrogen to silicon being 80 to 20, and a material including silicon, oxygen, and nitrogen with a stoichiometric relation of oxygen to a combination of silicon and nitrogen being 60 to 40, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claim 18, Wong et al., as applied to claim 12, discloses                             the IC structure, wherein a thickness of the second material is between 20 and 200 nanometers (Par. 0033).

Response to Arguments
Applicants’ arguments filed on 10/27/2022 have been fully considered but they are not found to be persuasive. Please see the rejections above. 


Allowable Subject Matter
Claims 6-8 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/24/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812